PER CURIAM:
Blunt a crossing watchman was on duty at a place where the Penn. R. R. Co.’s tracks crossed a main thoroughfare. The day was rainy and dark and Blunt had gone into his shanty, and- upon hearing the approach of the (rain rushed out just as the train was on the .mossing and was hit and injured by an auto truck which had collided with the train.
The lower court at the conclusion of Blunt’s evidence directed a verdict for the R. R. Co. and this court is of the opinion that the verdict was correct.
Blunt had no right to be in his shanty at this time but should have been out where he could have seen the train and have warned ethers of its approach, and apprise himself of the danger. Blunt’s negligence in performing his duty was the proximate cause of the injury.
Judgmnt affirmed.